DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
1.	Claims 16 and 18 objected to because of the following informalities:  Line 4 reads “an first inner wall” should real -a first inner wall-.  Appropriate correction is required.

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the port must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
3.	The drawings are objected to because a first inner wall, a second inner wall.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claims 13 and 14 recite limitation “tip end”, the specification uses terminology wing tip. The naming of this element is inconstant. Appropriate correction is required. 
5.	Claim 15 and 16 recite limitation “space”, it is unclear what element this is referring to. Appropriate correction is required.
6.	Claim 15 and 16 recite limitation “port”, it is unclear what element this is referring to. Appropriate correction is required.
7.	Claim 15 and 16 recite limitation “first inner wall”, it is unclear what element this is referring to. Appropriate correction is required.
8.	Claim 15 and 16 recite limitation “second inner wall”, it is unclear what element this is referring to. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10259566 B1 Lawrence; James Randolph.
9.	Regarding claim 1 Lawrence teaches, a lift-changing mechanism configured to change lift generated by a wing of an aircraft, the lift-changing mechanism comprising: a slit that extends in a wingspan direction inside the wing (fig. 4, element 415) and that forms openings on a lower surface of the wing and on an upper surface of the wing respectively(fig, 4), the slit being a slit through which a part of airflow below the lower surface is allowed to flow toward the upper surface (fig. 5); and an opening and closing member (fig. 4, element 400) configured to open and close the slit (fig. 4 and fig. 5), wherein the opening and closing member is configured to rotate around an axis (fig. 4, element 407) and includes a shape of which a radius from the axis to an outer edge of the opening and closing member is not constant (fig. 4, element 405), and wherein the opening and closing member is configured to alternately repeat, by rotating in one rotational direction around the axis (col. 3, lines 14-18, drum is rotatably attached), a first state that the opening and closing member opens the slit (fig. 5)  and a second state that the opening and closing member closes the slit (fig. 4).
10.	Regarding claim 2 Lawrence teaches, the lift-changing mechanism according to claim 1, wherein the opening on the lower surface of the wing is closer to a leading edge of the wing than the opening on the upper surface of the wing, the openings being part of the slit (fig. 4).
11.	Regarding claim 3 Lawrence teaches, the lift-changing mechanism according to claim 1, wherein the opening and closing member is bar-shaped (fig. 4, element 405 is bar shaped), passes through the wing so as to extend in the wingspan direction, and is disposed parallel to the slit, and wherein the axis extends in a longitudinal direction of the opening and closing member axis (col. 3, lines 14-18, shaft extends lengthwise along the airfoil).
12.	Regarding claim 4 Lawrence teaches, the lift-changing mechanism according to claim 2, wherein the opening and closing member is bar-shaped, (fig. 4, element 405 is bar shaped), passes through the wing so as to extend in the wingspan direction, and is disposed parallel to the slit, and wherein the axis extends in a longitudinal direction of the opening and closing member axis (col. 3, lines 14-18, shaft extends lengthwise along the airfoil).
13.	Regarding claim 15 Lawrence teaches, the lift-changing mechanism according to claim 1, wherein the opening and closing member is provided in a space , the space is provided inside of the wing between the lower surface of the wing and the upper surface of the wing and is coupled to the slit via a port  opened on a first inner wall  of the slit (fig. 5), wherein, in the second state, a portion of the opening and closing member with the largest radius projects into the slit from the space via the port and closes to a second inner wall  opposite the first inner wall of the slit to a first distance (fig. 4), and wherein, in the first state, the portion of the opening and closing member with the largest radius is away from the second inner wall more than the first distance.
14.	Regarding claim 16 Lawrence teaches, the lift-changing mechanism according to claim 3, wherein the opening and closing member is provided in a space, the space is provided inside of the wing between the lower surface of the wing and the upper surface of the wing and is coupled to the slit via a port opened on an  first inner wall of the slit (fig. 5), wherein, in the second state, a portion of the opening and closing member with the largest radius projects into the slit from the space via the port and closes to a second inner wall opposite the first inner wall of the slit to a first distance (fig. 4), and wherein, in the first state, the portion of the opening and closing member with the largest radius is away from the second inner wall more than the first distance.
15.	Regarding claim 17 Lawrence teaches, the lift-changing mechanism according to claim 1, wherein the opening and closing member is provided in a space, the space is provided inside of the wing between the lower surface of the wing and the upper surface of the wing and is coupled to the slit via a port opened on an first inner wall of the slit (fig. 5), wherein, in the second state, a portion of the opening and closing member with the largest radius projects into the slit from the space via the port and contacts a second inner wall opposite the first inner wall of the slit, and wherein, in the first state, the portion of the opening and closing member with the largest radius separates from the second inner wall.
16.	Regarding claim 18 Lawrence teaches, the lift-changing mechanism according to claim 3, wherein the opening and closing member is provided in a space, the space is provided inside of the wing between the lower surface of the wing and the upper surface of the wing and is coupled to the slit via a port opened on an  first inner wall of the slit (fig. 5), wherein, in the second state, a portion of the opening and closing member with the largest radius projects into the slit from the space via the port and contacts a second inner wall opposite the first inner wall of the slit, and wherein, in the first state, the portion of the opening and closing member with the largest radius separates from the second inner wall.

Allowable Subject Matter

Claims 13 and 14 objected to as being dependent upon a rejected base claim and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), 2nd paragraph, set forth in this Office action, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  Prior art Lawrence teaches a lift change mechanism, wherein the opening and closing member rotates in one direction, but fails to teach, “the opening and closing member is provided at one of: a tip end  of the wing; or abutting a fuselage of the aircraft.”. Prior art US 20200130816 A1 O'Rourke; Ciaran, does not remedy 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642